Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA . 
b.	This is a first action on the merits based on Applicant’s claims submitted on 01/14/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 06/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 2 and 12 are objected to because of the following informalities: grammatical error.  Claims 2 and 12 are ended with a semi-colon. The Examiner suggests that the semi-colon be changed to a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. US Pub 2021/0185733, claiming provisional application 62/948,362 priority Dec 16, 2019 (hereinafter “Agiwal”).
Regarding claim 1
Agiwal discloses a method of a Random Access (RA) procedure performed by a User Equipment (UE) (“a communication method, terminal, and base station terminal for performing a random access (RA) procedure in a wireless communication system.” [0002]), the method comprising:
receiving a first Random Access Channel (RACH) configuration (i.e. “rach-ConfigCommonTwoStepRA”) from a Base Station (BS) (“The BWP-UplinkCommon information element (IE) of the UL BWP includes rach-ConfigCommonTwoStepRA, and rach-ConfigCommonTwoStepRA includes the parameter msgATransMax.” [0229]), the first RACH configuration including a first parameter (i.e. “msgATransMax”) associated with a first maximum number of RA preamble transmissions (“First configuration of parameter msgATransMax includes that First configuration of parameter msgATransMax includes that msgATransMax is configured in a BWP configuration of uplink (UL) BWP which supports 2-step RA.” [0229];
receiving a second RACH configuration (i.e. “rach-ConfigCommonTwoStepRA”) for a 2-step RA type from the BS (“Second configuration of parameter msgATransMax includes that msgATransMax is configured optionally in RACH-ConfigDedicated.” [0230]);
initiating an RA procedure with an RA type set to the 2-step RA type (“for the first RA procedure in a corresponding SpCell (i.e., an SpCell of a cell group for which reconfiguration with synchronization is received), if this RA procedure is based on 2-step RA” [0233]);
determining whether the second RACH configuration includes a second parameter associated with a second maximum number of RA preamble transmissions (“during the RA procedure, the UE uses the second configuration of msgATransMax, if configured (i.e., if msgATransMax is included in RACH-ConfigDedicated IE).” [0233]);
applying the second parameter for the RA procedure in a case that the second parameter is included in the second RACH configuration; and applying the first parameter for the RA procedure in a case that the second parameter is not included in the second RACH configuration (“If second configuration of msgATransMax is not available (e.g., if RACH-ConfigDedicated IE is not included in reconfiguration with sync IE of received RRC reconfiguration message or if msgATransMax is not included in RACH-ConfigDedicated IE), the UE uses the first configuration of msgATransMax, i.e., from the rach-ConfigCommonTwoStepRA of the BWP selected for this RA procedure, if available.” [0233]).

Regarding claim 2
Agiwal previously discloses the method of claim 1, further comprising at least one of:
Agiwal further discloses setting a value of a preamble transmission counter (i.e. “PREAMBLE_TRANSMISSION_COUNTER”) to an initial value when the RA procedure is initiated (“Referring to FIG. 1A, the UE initiates an RA procedure, at operation 101. Based on the above criteria, the UE has selected 2-step RA procedure, at operation 102. The UE initializes the preamble transmission counter (PREAMBLE_TRANSMISSION_COUNTER) to zero, at operation 103.” [0077]; Fig. 1A); and
incrementing the value of the preamble transmission counter when a time window (i.e. “msgB-ResponseWindow”) expires, wherein the time window is a time period for the UE to monitor an RA response of the RA procedure (“Step 4: The UE identifies whether the RAR window (i.e., msgB-ResponseWindow) expires, at operation 151. If the RAR window (i.e., msgB-ResponseWindow) expires, then the UE increments a preamble transmission counter by 1, at operation 152.” [0088]);

Regarding claim 3
Agiwal previously discloses the method of claim 2, further comprising:
Agiwal further discloses declaring an RA problem (“A key point is that if PREAMBLE_TRANSMISSION_COUNTER is equal to msgATransMax+1, the UE does not transmit the MSGA MAC PDU irrespective of whether contention based or contention free 2-step RA resources are selected.” [0211]) in a case that the first parameter (i.e. “msgATransMax” configured in a BWP configuration of uplink (UL) BWP which supports 2-step RA) is applied and the value of the preamble transmission counter reaches the first maximum number of RA preamble transmissions (“Step 4: If an RAR window (i.e., msgB-ResponseWindow) expires, then the UE increments a preamble transmission counter by 1. If msgATransMax is configured, and if PREAMBLE_TRANSMISSION_COUNTER=msgATransMax+1, then the UE identifies whether CFRA resources are configured for this 2-step RA. If CFRA resources are configured for this 2-step RA procedure, then the method returns to the beginning, i.e., go to step 1. Otherwise, the UE switches to 4-step RA. Go to step 7. Otherwise, the method returns to the beginning, i.e., go to step 1.” [0221]); and
declaring the RA problem (“A key point is that if PREAMBLE_TRANSMISSION_COUNTER is equal to msgATransMax+1, the UE does not transmit the MSGA MAC PDU irrespective of whether contention based or contention free 2-step RA resources are selected.” [0211]) in a case that the second parameter (i.e. “msgATransMax” configured optionally in RACH-ConfigDedicated) is applied and the value of the preamble transmission counter reaches the second maximum number of RA preamble transmissions (“Step 4: If an RAR window (i.e., msgB-ResponseWindow) expires, then the UE increments a preamble transmission counter by 1. If msgATransMax is configured, and if PREAMBLE_TRANSMISSION_COUNTER=msgATransMax+1, then the UE identifies whether CFRA resources are configured for this 2-step RA. If CFRA resources are configured for this 2-step RA procedure, then the method returns to the beginning, i.e., go to step 1. Otherwise, the UE switches to 4-step RA. Go to step 7. Otherwise, the method returns to the beginning, i.e., go to step 1.” [0221]).

Regarding claim 4
Agiwal previously discloses the method of claim 3, 
Agiwal further discloses wherein the RA procedure is triggered for a System Information (SI) request (“If the RAR corresponding to the RA preamble transmission is received, the UE transmits a message 3 (Msg3) in a UL grant received in RAR. Msg3 includes messages such as an RRC connection request, an RRC connection re-establishment request, an RRC handover confirm, a scheduling request, an SI request, etc.” [0023]) and further comprising determining the RA procedure unsuccessfully completed when declaring the RA problem (“After transmitting the Msg3, the UE starts a contention resolution timer. While the contention resolution timer is running, if the UE receives a PDCCH addressed to the C-RNTI included in Msg3, contention resolution is considered successful, a contention resolution timer is stopped, and the RA procedure is completed... If the contention resolution timer expires and the UE has not yet transmitted the RA preamble for a configurable number of times, the UE returns to the first step, i.e., selects an RA resource (preamble/RO) and transmits the RA preamble. A backoff may be applied before returning to the first step.” [0023]).

Regarding claim 6
Agiwal previously discloses the method of claim 3, 
Agiwal further discloses further comprising indicating the RA problem, from a Medium Access Control (MAC) entity of the UE to a Radio Resource Control (RRC) entity of the UE (“the RA procedure was initiated by the MAC sublayer itself or by the RRC sublayer” [0092]), when declaring the RA problem (“RA is used during initial access, handover, RRC connection re-establishment procedures, scheduling request transmissions, SCG addition/modification, beam failure recovery, and data or control information transmission in UL by a non-synchronized UE in an RRC CONNECTED state.” [0020]).

Regarding claim 7
Agiwal previously discloses the method of claim 1, 
Agiwal further discloses further comprising applying the second parameter (i.e. “msgATransMax” configured optionally in RACH-ConfigDedicated) for the RA procedure in a case that the first parameter and the second parameter are both configured (“else if the UL BWP selected for this random access procedure is configured with both 2 step and 4 step RACH resources” [0087]) to the UE (“If this RA procedure is based on 2-step RA procedure and the UL BWP selected is the first active UL BWP, then during this RA procedure, the UE uses the second configuration (i.e., from RACH-ConfigDedicated for corresponding cell group) of msgATransMax, if configured (i.e., if msgATransMax is included in a RACH-ConfigDedicated IE). Otherwise (i.e., if msgATransMax is not included in the RACH-ConfigDedicated IE), the UE assumes that msgATransMax is not configured (i.e., not applied) for this RA procedure” [0236]).

Regarding claim 8
Agiwal previously discloses the method of claim 1, further comprising:
Agiwal further discloses determining whether the second RACH configuration includes a third parameter associated with a third maximum number of Message A (MSGA) preamble transmissions for the RA procedure (i.e. “PREAMBLE_TRANSMISSION_COUNTER=msgATransMax+1”); and applying the third parameter for the RA procedure in a case that the third parameter is included in the second RACH configuration (“if PREAMBLE_TRANSMISSION_COUNTER=msgATransMax+1, the UE switches to 4-step RA.” [0228]).

Regarding claim 9
Agiwal previously discloses the method of claim 8, further comprising:
Agiwal further discloses setting the RA type to a 4-step RA type in a case that the third parameter is applied and a value of a preamble transmission counter reaches to the third maximum number of Msg A preamble transmissions (“Otherwise, the UE switches to 4-step RA, at operation 155. The UE may release 2-step CFRA resources, i.e., preambles/ROs/PUSCH resources configured for this RA procedure. Go to step 7.” [0090]); and
not setting the RA type to the 4-step RA type in a case that the third parameter is not applied or the value of the preamble transmission counter does not reach to the third maximum number of Msg A preamble transmissions (“If msgATransMax is configured, and if PREAMBLE_TRANSMISSION_COUNTER=msgATransMax+1, then the UE identifies whether CFRA resources are configured for this 2-step RA procedure, at operation 154. If CFRA resources are configured for this 2-step RA procedure, the method returns to the beginning, i.e., go to step 1.” [0090]).

Regarding claim 10
Agiwal previously discloses the method of claim 8, 
Agiwal further discloses wherein the third parameter is applied when a 4-step RA resource is configured in the first RACH configuration and a 2-step RA resource is configured in the second RACH configuration (“UE then determine whether to perform 2 step or 4 step RACH for this random access procedure. If this random access procedure is initiated by PDCCH order and if the ra-PreambleIndex explicitly provided by PDCCH is not 0b000000, UE selects 4 step RACH. else if 2 step contention free random access resources are signaled by gNB for this random access procedure, UE selects 2 step RACH. else if 4 step contention free random access resources are signaled by gNB for this random access procedure, UE selects 4 step RACH. else if the UL BWP selected for this random access procedure is configured with only 2 step RACH resources, UE selects 2 step RACH. else if the UL BWP selected for this random access procedure is configured with only 4 step RACH resources, UE selects 4 step RACH. else if the UL BWP selected for this random access procedure is configured with both 2 step and 4 step RACH resources, [0088] if RSRP of the downlink pathloss reference is below a configured threshold, UE selects 4 step RACH. Otherwise UE selects 2 step RACH.” [0081-0087]).

Regarding claim 11
Agiwal previously discloses a user equipment (UE) (“FIG. 4 is a block diagram of a terminal according to an embodiment of the disclosure.” [0319]) for performing a Random Access (RA) procedure, the UE comprising:
a processor (“controller 420” in Fig. 4; [0320]), for executing a computer-executable program; and
a memory (“memory 430” in Fig. 4; [0320]), coupled to the processor, for storing the computer-executable program, wherein the computer-executable program instructs the processor to:
receive a first Random Access Channel (RACH) configuration from a Base Station (BS), the first RACH configuration including a first parameter associated with a first maximum number of RA preamble transmissions;
receive a second RACH configuration for a 2-step RA type from the BS;
initiate an RA procedure with an RA type set to the 2-step RA type;
determine whether the second RACH configuration includes a second parameter associated with a second maximum number of RA preamble transmissions;
apply the second parameter for the RA procedure in a case that the second parameter is included in the second RACH configuration; and
apply the first parameter for the RA procedure in a case that the second parameter is not included in the second RACH configuration.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 11 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 12
The UE of claim 11, wherein the computer-executable program further instructs the processor to:
set a value of a preamble transmission counter to an initial value when the RA procedure is initiated; and
increment the value of the preamble transmission counter when a time window expires, wherein the time window is a time period for the UE to monitor an RA response of the RA procedure;
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 12 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 13
The UE of claim 12, wherein the computer-executable program further instructs the processor to:
declare an RA problem in a case that the first parameter is applied and the value of the preamble transmission counter reaches the first maximum number of RA preamble transmissions; and
declare the RA problem in a case that the second parameter is applied and the value of the preamble transmission counter reaches the second maximum number of RA preamble transmissions.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 13 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 14
The UE of claim 13, wherein the RA procedure is triggered for a System Information (SI) request and the computer-executable program further instructs the processor to:
determine the RA procedure unsuccessfully completed when declaring the RA problem.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 14 corresponds to method claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 16
The UE of claim 13, wherein the computer-executable program further instructs the processor to:
indicate the RA problem, from a Medium Access Control (MAC) entity of the UE to a Radio Resource Control (RRC) entity of the UE, when declaring the RA problem.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 16 corresponds to method claim 6 and is rejected for the same reasons of anticipation as used in claim 6 rejection above.

Regarding claim 17
The UE of claim 11, wherein the computer-executable program further instructs the processor to:
apply the second parameter for the RA procedure in a case that the first parameter and the second parameter are both configured to the UE.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 17 corresponds to method claim 7 and is rejected for the same reasons of anticipation as used in claim 7 rejection above.

Regarding claim 18
The UE of claim 11, wherein the computer-executable program further instructs the processor to:
determine whether the second RACH configuration includes a third parameter associated with a third maximum number of Message A (Msg A) preamble transmissions for the RA procedure; and
apply the third parameter for the RA procedure in a case that the third parameter is included in the second RACH configuration for the 2-step RA type.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 18 corresponds to method claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Regarding claim 19
The UE of claim 18, wherein the computer-executable program further instructs the processor to:
set the RA type to a 4-step RA type in a case that the third parameter is applied and a value of a preamble transmission counter reaches to the third maximum number of Msg A preamble transmissions; and
not set the RA type to the 4-step RA type in a case that the third parameter is not applied or the value of the preamble transmission counter does not reach to the third maximum number of Msg A preamble transmissions.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 19 corresponds to method claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Regarding claim 20
The UE of claim 18, wherein the third parameter is applied when a 4-step RA resource is configured in the first RACH configuration and a 2-step RA resource is configured in the second RACH configuration.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 20 corresponds to method claim 10 and is rejected for the same reasons of anticipation as used in claim 10 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. US Pub 2021/0185733, claiming provisional application 62/948,362 priority Dec 16, 2019 (hereinafter “Agiwal”), and in view of Kuo US Pub 2012/0195291 (hereinafter “Kuo”). 
Regarding claim 5
Agiwal previously discloses the method of claim 3, 
Agiwal does not specifically teach further comprising determining that a radio link failure is detected when declaring the RA problem.
In an analogous art, Kuo discloses determining that a radio link failure is detected when declaring the RA problem (“When PREAMBLE_TRANSMISSION_COUNTER reaches the maximum number of transmissions, the UE will consider radio link failure has been detected.” [0037]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agiwal’s method for handling switching between 2-step and 4-step random access to include Kuo’s method for avoiding in-device coexistence interference in a wireless communication system, in order to minimize coexistence interference in a user equipment (UE) (Kuo [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kuo’s method for avoiding in-device coexistence interference in a wireless communication system into Agiwal’s method for handling switching between 2-step and 4-step random access since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15
The UE of claim 13, wherein the computer-executable program further instructs the processor to:
determine that a radio link failure is detected when declaring the RA problem.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 15 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAMAAL HENSON/Primary Examiner, Art Unit 2411